DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 16/402,487.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-16 are directed toward a process (method). Claims 17-20 are directed toward an apparatus (system).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 11 and 17 are directed specifically to the abstract idea of searching for one or more missing persons or entities.  
Regarding independent claims 1, 11 and 17, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method and configured computing device of searching for one or more missing persons or entities, the method comprising: 
receiving an input indicating that one or more persons or entities is missing; 
responsive to receiving the input, accessing multiple data sources through a communications network and obtaining information about the one or more persons or entities, the data sources including sensor data, government data, and social media data; 
calculating one or more potential time sequences about the one or more persons or entities based on the information; 
determining a specific location and time where the one or more persons or entities was located; 
calculating one or more calibrated time-based search grids based on the specific location and time; and 
updating the time-based search grids based on newly-received information about the one or more persons or entities.
As the underlined claim limitations above demonstrate, independent claims 1, 11 and 17 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-10, 12-16, and 18-20 provide further details to the abstract idea of claims 1, 11 and 17 regarding the received data, therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 11 and 17. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a configured “computing device”, a “memory circuit,” a “processing circuit,” a “communication interface circuit,” and a “communications network”; however, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-10, 12-16, and 18-20 merely incorporate the additional elements recited 

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a configured “computing device”, a “memory circuit,” a “processing circuit,” a “communication interface circuit,” and a “communications network”; however, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-10, 12-16, and 18-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 11 and 17 respectively, but these features only serve to further 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazzarella et al. (US 2015/0063202 A1).
As per independent Claim 1, Mazzarella discloses a method of searching for one or more missing persons or entities (See at least Para 0094, Incident detection – Missing Person), the method comprising: 
receiving an indication that one or more persons or entities are missing, collecting and analyzing information about the one or more persons or entities from a plurality of data sources accessed through a communications network (See at least Para 0094-0096);
calculating content and potential scenarios about the one or more persons or entities based on the information from the plurality of data sources (See at least Para 0094-0096);
determining a positive lead of a location of the one or more persons or entities (See at least Para 0094-0096, i.e. Geographic location or position report); 
calculating time-based search grids that emanate from the location (See at least Para 0094-0096 and Para 0173-0178); 
projecting the time-based search grids onto contoured local geography (See at least Para 0173-0178, Implementing determined flight path); and 
obtaining new information through the communications network and updating the content and the time-based search grids based on the new information (See at least Para 0173-0178).  
As per Claim 2, Mazzarella discloses wherein collecting the information about the one or more persons or entities are from the plurality of data sources comprises obtaining the information from social media accounts of the one or more persons or entities (See at least Para 0094-0096).  
As per Claim 3, Mazzarella discloses wherein collecting the information about the one or more persons or entities from the plurality of data sources comprises obtaining the information from data sources that include sensor data (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 4, Mazzarella discloses creating a timeline of events for the potential scenarios based on the content obtained from the plurality of data sources (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 5, Mazzarella discloses performing behavioral analysis on the one or more persons or entities using the information and calculating one or more trends about the one or more persons or entities and creating one or more of the potential scenarios (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 6, Mazzarella discloses wherein determining the positive lead of the location of the one or more persons or entities comprises: determining a car that is driven by the one or more persons or entities based on the information; and obtaining a sensor reading from one of the plurality of data sources that comprises an image of the car, a location of the car, and a time that the car was at the location (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 7, Mazzarella discloses receiving the new information about the one or more persons or entities from an unmanned autonomous vehicle (Drone/ AN (Aerial Node)) that is operating within the time-based search grid and updating the content and the time-based search grid (See at least Para 0143, Para 0173-0178, and Claim 21).  
As per Claim 8, Mazzarella discloses limiting a search area for the one or more persons or entities based on the information collected about the one or more persons or entities (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 9, Mazzarella discloses for each of the potential scenarios, calculating a time sequence comprising a plurality of separate events based on the information (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 10, Mazzarella discloses wherein the updated time-based search grids are smaller than the original time-based search grids (See at least Para 0094-0096 and Para 0173-0178).  
As per independent Claim 11, Mazzarella 
receiving an input indicating that one or more persons or entities is missing (See at least Para 0094-0096); 
responsive to receiving the input, accessing multiple data sources through a communications network and obtaining information about the one or more persons or entities, the data sources including sensor data, government data, and social media data (See at least Para 0094-0096); 
calculating one or more potential time sequences about the one or more persons or entities based on the information (See at least Para 0094-0096 and Para 0173-0178); 
determining a specific location and time where the one or more persons or entities was located (See at least Para 0094-0096 and Para 0173-0178); 
calculating one or more calibrated time-based search grids based on the specific location and time (See at least Para 0094-0096 and Para 0173-0178); and 
updating the time-based search grids based on newly-received information about the one or more persons or entities (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 12, Mazzarella discloses wherein accessing multiple data sources through the communications network comprises accessing the social media data and determining the specific location and the time where the one or more persons or entities had previously visited (See at least Para 0094-0096, Social Media Data).  
As per Claim 13, Mazzarella discloses aggregating the information about the one or more persons or entities from the multiple data sources and calculating the one or more potential time sequences about the one or more persons or entities (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 14, Mazzarella 
As per Claim 15, Mazzarella discloses wherein calculating one or more potential time sequences about the one or more persons or entities comprises analyzing the information and calculating one or more behavioral patterns about the one or more persons or entities (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 16, Mazzarella discloses determining an additional person that is referenced in one of the data sources references through the communications network and accessing social media accounts of the additional person through the communications network and obtaining the information about the one or more persons or entities (See at least Para 0094-0096 and Para 0173-0178).  
As per independent Claim 17, Mazzarella discloses a computing device configured to search for one or more missing persons or entities (See at least Para 0094-0096 and Para 0180-0188), the computing device comprising: 
communication interface circuit configured to communicate data with one or more remote data sources via a communications network (See at least Para 0180-0188); 
memory circuit configured to store a search application (See at least Para 0180-0188); 
processing circuit operatively connected to the communication interface circuit and the memory circuit, and configured to execute the search application (See at least Para 0180-0188) to: 
receive an indication that a one or more persons or entities is missing (See at least Para 0094-0096); 
collect and analyze information about the one or more persons or entities from a plurality of data sources accessed through the communications network (See at least Para 0094-0096); 
calculate potential scenarios about the one or more persons or entities based on the information from the plurality of data sources (See at least Para 0094-0096); 
determine a positive lead of a location of the one or more persons or entities (See at least Para 0094-0096); 
calculate time-based search grids that emanate from the location (See at least Para 0094-0096 and Para 0173-0178); and
obtain new information through the communications network and update the time-based search grids based on the new information (See at least Para 0094-0096 and Para 0173-0178).  
As per Claim 18, Mazzarella discloses wherein the processing circuit is configured to collect information from social media platforms of the missing one or more persons or entities (See at least Para 0094-0096).  
As per Claim 19, Mazzarella discloses wherein the processing circuit is configured to obtain the information from social media accounts of the one or more persons or entities (See at least Para 0094-0096).  
As per Claim 20, Mazzarella discloses wherein the processing circuit is further configured to create a timeline of events for the potential scenarios based on the content obtained from the plurality of data sources (See at least Para 0094-0096 and Para 0173-0178).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 16, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629